PER CURIAM.
This appeal by the Plaintiffs below challenges the trial court’s granting of Defendant Jack Jackson’s motion for summary judgment. Because the Appellants’ pleadings and counter affidavit fail to raise even the slightest hint of a factual issue with respect to the Appellees’ connection with or relationship to the transaction made the basis of Appellants’ claim, the summary judgment appealed from is due to be, and is hereby, affirmed. A.R.C.P. 56.
AFFIRMED.
TORBERT, C. J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.